Citation Nr: 0911583	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  03-36 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a musculoskeletal right 
ankle disorder, to include as secondary to service-connected 
post-operative lumbar discectomy right L4-L5 with limitation 
of motion of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to October 
1987.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  This case was remanded by the Board 
in June 2006 and March 2008 for additional development.


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran had 
a diagnosis of a musculoskeletal right ankle disorder during 
the pendency of the claim.

2.  The medical evidence of record shows that the Veteran's 
musculoskeletal right ankle disorder was related to a 
service-connected disability.


CONCLUSION OF LAW

A musculoskeletal right ankle disorder is proximately due to 
a service-connected disability.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
Veteran's claim for service connection for a musculoskeletal 
right ankle disorder as the Board is taking action favorable 
to the Veteran by granting service connection for this 
disorder.  As such, this decision poses no risk of prejudice 
to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

A November 1997 VA request for prosthetic services report 
stated that the Veteran required a right soft ankle support 
for "r[ight] ankle weakness [secondary to] chronic 
[lumbosacral] radiculopathy."  The report stated that the 
Veteran was issued with a pullover elastic ankle support.

Multiple May 2001 VA medical records state that the Veteran 
experienced an ankle inversion while walking and subsequently 
complained of right ankle pain.  A May 2001 VA outpatient 
medical report stated that the Veteran had a grade II right 
ankle sprain.  A second May 2001 VA outpatient medical report 
stated that on physical examination, there was swelling, 
tenderness, and limitation of motion of the Veteran's right 
ankle.  A May 2001 radiographic examination of the Veteran's 
right foot showed soft tissue swelling over the dorsum of the 
forefoot.

In an October 2006 VA joints examination report, the Veteran 
complained of right ankle pain and giving way since she 
sprained her right ankle several years before.  On physical 
examination, the Veteran had right ankle pain on motion and 
reduced muscle power.  The impression was soft tissue injury 
of the right ankle.

In a September 2008 VA joints examination report, the Veteran 
complained of pain and weakness in her right ankle since she 
underwent back surgery.  She reported that this resulted in 
recurrent inversion sprains of her right ankle.  The Veteran 
reported multiple functional limitations that the examiner 
stated were "due to her back pain with radiculopathy and 
right extremity weakness, not due to a right ankle condition 
in itself."  On physical examination, the Veteran had 
visible right foot drop and a high-stepping gait when not 
wearing an ankle brace.  The diagnosis was history of 
recurrent right ankle sprains.  The examiner stated that the

Veteran has what appears to be foot drop 
in her right lower extremity.  Her 
neurological condition from her back is 
what is limiting movement of her right 
ankle.  She has suffered recurrent 
inversion sprains to her right ankle 
likely due to the weakness of her right 
leg but I am unable to appreciate a 
specific joint condition at this time.  
There is no swelling or crepitus.

After a November 2008 VA electromyography examination, the 
examiner stated that "the [V]eteran does not appear to have 
a right ankle condition but does have decreased strength 
an[d] motion of the right ankle secondary to radiculopathy 
due to her service connected back condition."

The medical evidence of record shows that at the time the 
Veteran applied for service connection, she had a diagnosis 
of musculoskeletal right ankle disorder which was related to 
a service-connected disability.  The medical evidence of 
record shows that the Veteran experienced a right ankle 
sprain in May 2001 which caused residual musculoskeletal 
symptoms for several years.  The Veteran does not currently 
have a diagnosis of a musculoskeletal right ankle disorder.  
While she does have a diagnosis of right foot drop, the 
medical evidence of record shows that this is a neurological 
disorder caused by right leg radiculopathy from her low back 
disability.  As service connection for neurological 
impairment of the right lower extremity has already been 
granted and the evaluation assigned for that disability is 
not currently on appeal, granting service connection for the 
Veteran's right foot drop would constitute prohibited 
pyramiding.  38 C.F.R. § 4.14 (2008); see also Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).

However, while the Veteran does not have a current diagnosis 
of a musculoskeletal right ankle disorder, such a diagnosis 
existed at the time the Veteran filed the claim for service 
connection and for a lengthy period thereafter.  See McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the 
requirement that a current disability be present is satisfied 
when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim even though the disability resolves prior to 
adjudication of the claim).  Furthermore, the September 2008 
VA joints examination report stated that the Veteran's right 
ankle sprains were likely due to her right leg weakness, and 
the medical evidence of record shows that this weakness is a 
symptom of her service-connected neurological impairment of 
the right lower extremity.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the Veteran's musculoskeletal right ankle 
disorder is related to a service-connected disability and 
therefore service connection for a musculoskeletal right 
ankle disorder is warranted.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for a musculoskeletal right ankle disorder 
is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


